Title: To James Madison from Orchard Cook, 3 March 1814
From: Cook, Orchard
To: Madison, James


        
          May it please your Excellency,
          Wiscasset March 3d. 1814
        
        A number of the Officers of the Genl. Governt. have requested me to write to your Exy. informing of the sudden Death of Silas Lee Esqr. U.S. Attorney for this District, and to express their solicitude an able successor may be appointed, one who shall possess Knowledge & Talents & weight of Character suffc’t. to contend & support the rights of Govt. against the eminent Men who practise in the District Court in the Defense of Causes. They all wish that a Mr. Pickman of Salem, who is now at Washington should have the appointment if he could be induced to accept & they say the Office is now worth 3 or 4000 Dollrs. per Annm.—if this Gentleman would not accept they think Mr. John Holmes by far the most adequate of any in the District whose Politicks are correct, or a Mr. Preble of Saco. They are apprehensive that a number of Merchants to whom he is related & with whom connected will make Interest for another Man of little Ability who lives east of Wiscasset. It is for the interest of a Number of Merchants who have infracted the Laws, that a Person of small Talents & favourably disposed to them should be appointed, & if so, with a Judge perfectly superannuated they would be perfectly screend from the penalties of the laws which they have been so grossly violating. They even

think that the Interests of the U.States would be better secured by the appointment of a first rate Lawyer even if a Federalist rather than a man of little ability & connected & related to the very Men who have causes of importance now pending to be tried in Court—and one in whom they can have no confidence. I have thus stated Truths agreeably their wishes, having myself no personal interest in the appointment. I write in entire confidence, not wishing to add to the number of my cruel enemies.
        Please to accept my warmest Thanks for your late notices. Sire I have been calumniated & assassinated in the dark by some Enemy—or my Nomination would not have been nonconcurred. A few years since I made a number of inveterate Enemies—when Gen King & Mr. R. Cutts were both spoken of for the Senate of the U.S.—because I would not & could not—aid Gen. King—he & his adherents have become inveterate against me & seek to ruin me, Mr. Gerry & Mr. Cutts, I trust will explain the rise & progress of this schism with men who until then had been my warm supporters. Some misrepresentations have been made to the Senate which I shall take care shall be rectified. Oh! the ingratitude of Repubs. A man is preferrd. before me whom I fought for 10 years & who never dropped opposition until Victory had fully declard for us in the State & County. But a few years ago this man was the federal candidate opposed to me.
        Mr. Hill declares his sorrow & surprise that I am removed & assures me shall not accept the appt—if so—I think no suite. Person can be selected & in season who will accept this Office. And as I am a Post Master & in the most suite. & convenient Place—I have some hopes that your Excelly. will appt me under the 32d. Section of the Law—or that if you are convinced that I have been ill used that the goodness & greatness & independence of your mind will induce to heal my wounded feelings & reward my Labours of 12 years against those false—smuggling pretenders to Democracy who have so injuriously misrepresented me to the Senate. In the prosecution of the Duties of my Office I have been accommodating in the extreme & have given universal satisfaction where [sic] I alone the only sufferer—the only person mortified and injured by the Event, I would not despond—but when I view a deserving Wife & two promising & amiable Daughters just entering maturity—I have also an unfortunate Son & his growing Family to maintain who has the emoluments of the Post Office. In College his Composition was too democratic to suit his Tutor who rejected it & threw my son into a raging insanity, from the effects of which he will never be free. When I consider the sacrifs. I have made for the cause—& the return which I meet—& view my Family equally & even more surprised & affected with this misfortune, my sensibility is quite too poignant. Sire I am cruelly injured, I am the same man as when I was at Congress—no way alterd or deteriorated & I have no

hope of being restord in my feelings & in Business, but only from, the Power, indepene. & goodness & greatness of your mind. With gratitude & veneration—devotedly Yr. St.
        
          Orchard Cook
        
      